Davis, P. J.
(dissenting):
It has often been said that “ hard cases mate bad law.” The humane impulses of judges are apt in such cases to take the place of the settled rules and principles of law which by their application to the particular case seem to work a wrong. It may well be that to eases like the present the legislature can with propriety extend the right to arrest and imprison a debtor, but it has not done so. It has declared by statute what exceptions shall exist to the general enactment that imprisonment for debt shall not exist j and this case is not within any of those exceptions.
*268The right of the plaintiff under the facts of this case to furnish necessaries to the defendant’s deserted wife is not disputed; nor is it important to consider whether it rests upon an implied agency in the wife to contract the debt, or springs out of the duty of the husband to provide for the wife. In either view it stands upon a substantial and well recognized basis. But the right itself grows out of a condition of things known to the creditor, and the existence of which before and at the time of the giving of the credit must be affirmatively established by him. In acting upon such facts he acts, of course, with knowledge in furnishing the necessaries which the law permits, and he is not deceived nor defrauded in respect to the facts. He is assumed to have elected upon such knowledge to give the credit and to take the responsibility of establishing the facts against the husband as a condition of enforcing his liability. The wife is wronged, and because of her wrongs a third person may interfere to help her upon the husband’s credit. But the husband has not wronged or defrauded him. He has not obtainéd his property by false pretenses or representations, nor by any disposition of property fraudulent as to him. I am not able to see any substantial ground on which the wrong to the wife can be imported into the transaction between her and the party who voluntarily gives her the means of subsistence on the husband’s credit, so as to epable him to arrest the husband for the debt, under the provisions of existing laws.
I think the order of the court below should be reversed, but without costs.
Order affirmed.